department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number telephone number employer_identification_number uil legend m i dear this is in response to your ruling_request regarding the proper treatment of a transfer of part of your assets to another private_foundation under sec_507 sec_509 sec_4940 sec_4941 sec_4942 sec_4945 and sec_4946 of the internal_revenue_code code facts you are a_trust that is recognized as an organization described in sec_501 of the code and classified as a private_foundation under sec_509 a who is a trustee along with his daughters b and c established you since your inception a’s involvement in your management has diminished n addition b and c’s charitable interests have diverged it has thus become difficult for you to develop a unified approach to grant making accordingly a established m to carry out c’s separate charitable objectives m is an organization described in sec_501 of the code and classified as a private_foundation under sec_509 you propose to transfer percent of the fair_market_value of your total assets to m the assets transferred would be a combination of cash and securities and you would receive no consideration for the transfer you will make your transfer to m pursuant to a pre-grant inquiry report and an endowment grant agreement which provide that the grant is intended to be an endowment fund for purposes of state law and in accordance therewith will prohibit m from wholly spending the grant principal in the year of the grant you state that because of this prohibition your transfer of assets to m will not constitute a qualifying_distribution under sec_4942 of the code the endowment grant agreement provides that three years after that agreement goes into effect m may use both the principal and the income for the charitable purposes for which it is organized you will maintain expenditure_responsibility over your grant to m in accordance with the expenditure_responsibility agreement executed by your trustees your agreement states that you are making the grant for capital endowment purposes and requires m to provide full and complete annual reports on how the funds are spent the agreement also requires m to keep records for at least three years after the completion of the use of the grant funds or until such time as you are no longer required to exercise expenditure_responsibility over the grant whichever occurs sooner you state that you will not dissolve or terminate your private_foundation_status that you have provided no notice of your intention to terminate to the internal_revenue_service service or received notification that your status as a private_foundation has been terminated further you state that you have not committed any willful repeated acts or willful and flagrant acts that give rise to liability under chapter subsequent to the transfer both you and m will continue to operate and maintain your status as tax-exempt private_foundations rulings requested you have requested the following rulings because you have not given and do not intend to give notice of termination pursuant to sec_507 of the code your transfer will not constitute a termination of your status as a private_foundation and accordingly your transfer will not cause you to be subject_to termination_tax imposed under sec_507 as a result of such transaction your transfer of approximately percent of your assets to m made pursuant to a recapitalization or other adjustment or reorganization will constitute a permissive transfer of assets from one private_foundation to another private_foundation as described in sec_507 of the code your transfer of approximately percent of your assets to m will not adversely affect your exemption from federal_income_tax under sec_501 of the code your transfer of approximately percent of your assets to m will not impose on you a tax on net_investment_income pursuant to sec_4940 of the code your transfer of approximately percent of your assets to m will not constitute a direct or indirect act of self-dealing under sec_4941 of the code with regard to you or any foundation managers substantial contributors or other disqualified persons of you and thus will not give rise to the tax on self-dealing under sec_4941 the transfer of approximately percent of your assets to m will not constitute an investment by you which jeopardizes the exempt purposes of you under sec_4944 of the code and thus will not trigger the tax on jeopardy investments under sec_4944 the transfer of approximately percent of your assets to m will constitute a grant as described in sec_4945 of the code and as such will not constitute a taxable_expenditure under sec_4945 provided that you exercise expenditure_responsibility over the distributed assets in accordance with sec_4945 with respect to your transfer to m your transfer of approximately percent of your assets to m will constitute a grant for endowment as contemplated in sec_4945 of the code and sec_53 c of the foundation and similar excise_tax regulations foundation regulations’ as a result you must require reports from m on your use of the principal and income if any from the grant funds for the taxable_year in which such grant is made and for the immediately succeeding two taxable years only if it is reasonably apparent to you that before the end of the second succeeding taxable_year neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 may you then allow such reports to be discontinued you may satisfy sec_4945 by obtaining from the trustees of m after the transfer of the assets reports of the use by m of the principal of and the income if any from the assets transferred to it by you for the calendar_year in which the transfer of assets occurs and for the immediately succeeding two taxable years including in m’s form_990-pf returns for such years reports containing the information specified in sec_53_4945-5 maintaining in your permanent records a copy of the endowment grant agreement the expenditure_responsibility agreement each report received from m and each report of your personnel or independent auditors concerning the transfer to m and taking all reasonable and appropriate actions to correct any diversion by m of the transferred assets and income therefrom from m’s charitable purposes the reasonable and necessary legal accounting organizational and other professional and administrative expenses_incurred by you in connection with this ruling_request and in carrying out this transaction will constitute qualifying distributions under sec_4942 of the code and will not constitute taxable_expenditures under sec_4945 law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_507 of the code provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes on each organization which is referred to in subsection a a tax equal to the lower_of the aggregate tax_benefit resulting from the tax exempt status of the private_foundation or the value of the net assets of such foundation sec_4940 of the code imposes on each private_foundation which is exempt from taxation under sec_501 for the taxable_year with respect to the carrying on of its activities an excise_tax of two percent of the net_investment_income of the foundation for the taxable_year sec_4940 of the code defines the term net investment income’ as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds certain deductions sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code imposes annual excise_taxes on the undistributed income’ of a private_foundation sec_4944 of the code imposes a tax on any investment that jeopardizes an exempt organization’s charitable purpose sec_4944 of the code states that for purposes of this section the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and not significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_4945 of the code provides the term taxable_expenditure includes a grant to a private_foundation unless the grantor exercises expenditure_responsibility in accordance with sec_4945 sec_4945 of the code states that expenditure responsibility’ means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to the internal_revenue_service sec_1_507-1 of the treasury regulations hereafter the regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its foundation status under sec_507 sec_1_507-3 of the regulations provides that as used in sec_507 of the code the term other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations defines the term significant disposition of assets to one or more private_foundations as any disposition or series of dispositions where the cumulative total of dispositions i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-4 of the regulations provides that private_foundations which make transfers described in sec_507 or sec_507 of the code are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_53_4942_a_-3 of the foundation and similar excise_tax regulations foundation regulations defines the term qualifying_distribution in relevant part to mean any amount including program related investments and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in code sec_170 or sec_170 other than any contribution to a private_foundation which is not an operating_foundation or to an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation except as provided in paragraph c of this section sec_53_4942_a_-3 of the foundation regulations states that for purposes of this section the term qualifying_distribution includes in the year in which paid a contribution to an exempt_organization described in sec_501 of the code and described in paragraph a i a or b of this section if i not later than the close of the first taxable_year after the donee organization's taxable_year in which such contribution is received such donee organization makes a distribution equal to the full amount of such contribution and such distribution is a qualifying_distribution within the meaning of paragraph a of this section without regard to this paragraph which is treated under paragraph d of this section as a distribution out of corpus or would be so treated if such sec_501 organization were a private_foundation which is not an operating_foundation sec_53_4945-5 of the foundation regulations provides that with regard to capital endowment grants made to private_foundations if a private_foundation makes a grant to another private_foundation for endowment or for other capital purposes the grantor foundation must require reports from the grantee foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for the tax_year in which the grant was made and for the immediately succeeding two tax years only if it is reasonably apparent to the grantor before the end of such grantee's second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the code may the grantor then allow the grantee's reports to be discontinued sec_53_4945-6 of the foundation regulations provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 of the code unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is unreasonable shall depend upon the facts and circumstances of the particular case sec_53_4946-1 of the foundation regulations states that for purposes of sec_4941 of the code only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 analysis ruling pursuant to sec_1_507-4 of the regulations a private_foundation that makes a transfer described in sec_507 of the code is not subject_to the tax imposed under sec_507 with respect to such transfer unless the provisions of sec_507 become applicable as discussed in ruling below your transfer will constitute a significant distribution of assets described in sec_507 you represented that you have not provided notice of your intention to terminate to the service or received notification that your status as a private_foundation has been terminated further you stated that you have not committed any willful or flagrant acts or failures to act that give rise to liability under chapter therefore your proposed transfer of assets to m under sec_507 will not terminate your private_foundation_status under sec_507 and does not result in a termination_tax imposed by sec_507 ruling sec_507 of the code describes a transfer from one private_foundation to another private_foundation according to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 of the regulations describes the terms other adjustment organization or reorganization as including any partial_liquidation or any other significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private foundations’ is defined by sec_1 c as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year since you are transferring more than percent of the fair_market_value of your net assets to m a private_foundation for no consideration your proposed transfer is a significant disposition of assets that qualifies as a transfer under sec_507 ruling sec_3 and sec_4944 of the code imposes a tax on any investment that jeopardizes an exempt organization’s charitable purpose because you will make the transfer to further charitable purposes and m is exempt under sec_501 the transfer will not adversely affect your exempt status nor will it be treated as a jeopardizing investment within the meaning of sec_4944 see sec_4944 ruling sec_4940 of the code imposes an excise_tax on investment_income received by private_foundations investment_income includes capital_gains from the sale_or_other_disposition of property the transfer of assets by you to m which lacks consideration does not constitute a sale_or_other_disposition of property that would generate capital_gains subject_to excise_tax under sec_4940 therefore the transfer will not be treated as a taxable sale or disposition of property within the meaning of sec_4940 ruling sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 and sec_1_507-3 of the regulations determine whether the proposed transfer of assets to m will constitute an act of self-dealing between a private_foundation and its disqualified persons as defined in sec_4946 under sec_53_4946-1 of the foundation regulations a disqualified_person does not include organizations that are exempt under sec_501 your transfer of assets to m is not an act of self-dealing because m is recognized by the service as an organization exempt from tax under sec_501 rulings and under sec_4945 of the code any grant by a private_foundation to an organization that is neither an exempt_operating_foundation nor described in a or constitutes a taxable_expenditure unless the private_foundation exercises expenditure_responsibility with respect to such grant the transfer will not constitute a taxable_expenditure under sec_4945 as long as you comply with the expenditure_responsibility requirements of sec_4945 and sec_53_4945-5 of the foundation regulations your expenditure agreement states that your sec_507 transfer of assets to m is a grant to m for capital endowment purposes and requires m to provide full and complete annual reports on how the funds are spent it also requires m to keep records for at least three years after the completion of the use of the grant funds or until such time as you are no longer required to exercise expenditure_responsibility over the grant whichever occurs sooner since you have agreed to exercise expenditure_responsibility the transfer will not constitute a taxable_expenditure ruling the term qualifying_distribution includes reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b of the code other than any contribution to an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation except as provided in paragraph c of this section see sec_53_4942_a_-3 of the foundation regulations paragraph c of sec_4942 a -3 a c of the foundation regulations states that the term qualifying_distribution includes in the year in which paid a contribution to an exempt_organization described in sec_501 of the code and described in paragraph a i a or b of this section if i not later than the close of the first taxable_year after the donee organization’s taxable_year in which such contribution is received such donee organization makes a distribution equal to the full amount of such contribution and such distribution is a qualifying_distribution which is treated under paragraph d of this section as a distribution out of corpus or would be so treated if such sec_501 organization were a private_foundation which is not an operating_foundation you stated that your transfer to m is not a qualifying_distribution because m will not meet the redistribution requirements for the same reasons the legal and accounting expenses related to your transfer to m will not constitute qualifying distributions under sec_4942 unless m meets the redistribution requirements set forth in paragraph c any expenditures_for unreasonable administrative expenses are ordinarily taxable_expenditures under sec_4945 of the code unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence see sec_53_4945-6 of the foundation regulations you state that you paid the reasonable and necessary legal accounting organizational and other expenses in connection with this ruling_request and in carrying out the transaction to achieve the charitable purposes of making grants to m as long as you and m can demonstrate that you paid the expenses in the good_faith belief that they were reasonable and consistent with ordinary business care and prudence the expenses will not constitute taxable_expenditures conclusion based on the foregoing we rule as follows your transfer to m will not cause you to be subject_to the termination_tax imposed by sec_507 your transfer to m will constitute a transfer of assets from one private_foundation to another private_foundation described in sec_507 of the code your transfer to m will not adversely affect your exemption from federal_income_tax under sec_501 of the code your transfer to m will not give rise to the imposition of tax on your net_investment_income pursuant to sec_4940 of the code your transfer to m will not constitute a direct or indirect act of self-dealing under sec_4941 of the code with regard to you or any foundation managers substantial contributors or other disqualified persons of you or m your transfer to m does not constitute a jeopardizing investment within the meaning of sec_4944 of the code your transfer to m will constitute a grant as described in sec_4945 of the code and as such will not constitute a taxable_expenditure under sec_4945 provided that you exercise expenditure_responsibility over the distributed assets in accordance with sec_4945 and sec_53_4945-5 including the information reporting requirements on form_990-pf for the year of the transfer the reasonable and necessary legal accounting organizational and other professional and administrative expenses_incurred by you in connection with this ruling_request and in carrying out this transaction will not constitute qualifying distributions under sec_4942 of the code and will not constitute taxable_expenditures under sec_4945 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative _ sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
